DETAILED ACTION
This action is responsive to the application filed on January 21, 2021, which is a continuation of application number 16/284,913 filed on February 25, 2019, now US Pat. No. 10,922,210.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Drawings 
The drawings filed on January 21, 2021 are acceptable for examination purposes.

Specification
The disclosure is objected to because of the following informalities: The CROSS-REFERENCE TO RELATED APPLICATIONS section needs to include the most recent data. For example, the instant application is a continuation of application No. 16/284,913 filed on February 25, 2019, now US Pat. No. 10,922,210. Each application listed must be accompanied with their respective patent number. Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  The claim language recites “receive an indication that the user has selected the modification; and automatically perform the selected modification in response to receiving [[an]] the indication that the user has selected the modification”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  The claim language recites “the execution behavior comprising a failure to properly configure an environment resource within the particular execution environment in which the software executed.”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  	Claims 1-2 and 7-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-16 and 18 and of U.S. Patent No. 10,922,210 in view of Bhandarkar et al. (US Pub. No. 2019/0266070). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application
US Pat. No. 10,922,210
1. A computing system comprising:
one or more processors; and
one or more computer-readable hardware storage media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, the computer-executable instructions configure the computing system to at least:
access an execution record of an execution of software, wherein the execution record includes an execution trace that reproducibly represents the execution of the software within a particular execution environment, such that the execution record is usable to rerun the execution of the software precisely as the software previously run;
find a particular pattern within the execution record, the particular pattern being previously identified by analyzing a plurality of execution records using machine learning techniques to identify a particular pattern that corresponds to an execution behavior; and

identify that the execution behavior is present within the software based on finding the particular pattern within the execution record.
1. A computing system comprising: one or more processors; and one or more computer-readable storage media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform the following: analyze a plurality of execution records of a software application in a debugging environment to identify one or more pattern-behavior pairs, each of the one or more pattern-behavior pairs including a code execution pattern and a corresponding execution behavior that is likely to occur when the code execution pattern exists within the software application; record a new execution of the software application in the debugging environment as a new execution record, each of the plurality of execution records and the new execution record comprising execution traces that reproducibly represent the execution of the software application; analyze the new execution record in the debugging environment by using the new execution record to return the new execution of the software application, in order to find at least one particular code execution pattern that is produced by rerunning the new execution record of the software application; identify a particular execution behavior corresponding to the at least one particular code execution pattern based on the one or more pattern-behavior pairs; and in response to identifying the particular execution behavior, suggest a modification of the at least one particular code execution pattern within the software application to prevent the particular execution behavior from occurring during execution of the software application.

2. The computing system in accordance with claim 1, each execution record comprising an execution trace that defines the execution of the software application within an environment.

7. The computing system in accordance with claim 1, the identifying that the particular execution behavior is present within the software application being based on finding the at least one particular pattern in at least some of the plurality of execution records of the software application.
Claims 1 and 15 are a broader version of claims 1 and 16 of Patent 10,922,210, respectively; however, this patent also fails to particularly show the underlined limitation(s)/language, as this being the only difference between the claims.

However, Bhandarkar teaches “using machine learning techniques” (see abstract, paragraph [0005] and figures 3-5)).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Richardson, by incorporating machine learning algorithm as suggested by Bhandarkar, as Bhandarkar would provide an enhanced step of analysis by automating the procedures and providing efficient handling of data.
Claim 2
Claim 3
Claim 13
Claim 4 and Claim 14 (identical claim language)
Claim 14
Claim 6 and Claim 15 (identical claim language)
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 15
Claim 16
Claim 16
Claim 18



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhandarkar et al. (US Pub. No. 2019/0266070 – hereinafter Bhandarkar).
  	With respect to claim 1, Bhandarkar teaches a computing system comprising:  	one or more processors (see figure 15, central processing unit 1510) and  	one or more computer-readable hardware storage media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors (see figure 15, memories 1520, 1525 and storage 1540), the computer-executable instructions configure the computing system to at least:  		access an execution record of an execution of software, wherein the   	execution record includes an execution trace that reproducibly represents   	the execution of the software within a particular execution environment,   	such that the execution record is usable to rerun the execution of the   	software precisely as the software previously run (see figure 1 (trace files 112, log files 110, processed log files 120 and processed trace files 122) and paragraphs [0053], [0074], [0077], [0086], in a processing step 116, the raw performance information 108 is processed to provide processed performance information 118, including processed log files 120 and processed trace files 122. In at least some cases, at least some of the raw performance information 108 is not processed and is used in its raw form in subsequent analysis steps. The actions at 212 can also include tests or taking other actions to reproduce a bug or performance issue. As an example, if a user interface element or screen is taking longer than a threshold time to render, 212 can include activating tracing functionality and the reloading the screen or user interface element, where the trace will capture information about computing operations occurring while the bug or performance issue is occurring).  	  		find a particular pattern within the execution record, the particular   	pattern being previously identified by analyzing a plurality of execution   	records using machine learning techniques to identify a particular pattern   	that corresponds to an execution behavior (see abstract, training and using a classifier based on a machine learning model to analyze performance information to assist in correcting a software bug or performance issue. The performance information can be processed prior to submission to a trained classifier, such as to remove, modify, or format data. A classification result provided by the classifier can be compared with a database to determine whether a solution or target is associated with the classification result. User feedback can be used to provide more accurate suggestions of solutions or targets, as well as to improve the accuracy of the classifier. See figures 2-5, 14A-14C (and related paragraphs) and paragraphs [0009], [0051]-[0069], [0079]-[0083], [0084]--[0092], [0107], the training data 310 can include performance information 318, such as log or trace information. The performance data can specify parameter values (e.g., execution time or resource use, such as CPU, memory, network, etc.) for particular operations, processes, or other components of program operation. The performance information 318 can be edited or formatted, such as to remove information that may not be relevant, to replace certain specific features with more generic features (e.g., removing references to particular tables or fields thereof), or to add metadata tags to performance information. The training data 310 can include a solution description 322, which can be a description of how to solve the performance issue represented by the training data 310, or can include an actual, implementable solution, such as replacement program files, program code, specifications of database operations, or the like) and  		identify that the execution behavior is present within the software   	based on finding the particular pattern within the execution record (see figures 5, 9 (and related paragraphs) and paragraph [0034]-[0036], [0050], [0068]-[0069], [0084]-[0085], [0107], [0109], [0128], training data 310 can be used to train a machine learning model to provide a classifier that can be used to automatically determine features associated with performance issues or bugs, and automatically suggest or provide a resolution. The training data 310 can represent a performance issue or bug, information useable to identify the performance issue or bug, and an identified solution to the performance issue or bug).  	With respect to claim 2, Bhandarkar teaches each execution record comprising an execution log (see figure 1 and paragraphs [0035], [0040], [0051], [0058], [0060], [0075], [0077], log files 110 and processed log files 120).  	With respect to claim 3, Bhandarkar teaches accessing the execution record of an execution of the software being part of accessing the plurality of execution records, the plurality of execution records being recorded during a plurality of executions of the software (see paragraph [0037], other components can provide similar functionality for recording performance information. Some programming languages or frameworks can allow for the monitoring of particular components of program execution, such as execution of particular method calls, including the time taken for their execution. A framework or operating system can also monitor parameters, such as resource use of particular programs (e.g., CPU, memory, or network use). A user interface component can track the time taken to generate user interface screens or the time taken to execute a request for data).  	With respect to claim 4, Bhandarkar teaches the plurality of executions of the software occurring in a plurality of different execution environments (see figure 5 and paragraph [0098], the production environment 510 can be in communication with a performance analyzer 534. In some aspects, the performance analyzer 534 can be associated with multiple production environments).  	With respect to claim 5, Bhandarkar teaches finding the particular pattern within the execution record being part of finding the particular pattern in at least some of the plurality of execution records of the plurality of executions of the software (see figures 2-5, 8-9, 14A-14C (and related paragraphs) and paragraphs [0009], [0051]-[0069], [0079]-[0083], [0084]--[0092], [0107], the training data 310 can include performance information 318, such as log or trace information. The performance data can specify parameter values (e.g., execution time or resource use, such as CPU, memory, network, etc.) for particular operations, processes, or other components of program operation. The performance information 318 can be edited or formatted, such as to remove information that may not be relevant, to replace certain specific features with more generic features (e.g., removing references to particular tables or fields thereof), or to add metadata tags to performance information. The training data 310 can include a solution description 322, which can be a description of how to solve the performance issue represented by the training data 310, or can include an actual, implementable solution, such as replacement program files, program code, specifications of database operations, or the like).  	With respect to claim 6, Bhandarkar teaches identifying that the execution behavior is present within the software being based on finding the particular pattern in at least some of the plurality of execution records of the plurality of executions of the software (see figures 5, 8-9 (and related paragraphs) and paragraph [0034]-[0036], [0050], [0068]-[0069], [0084]-[0085], [0107], [0109], [0128], training data 310 can be used to train a machine learning model to provide a classifier that can be used to automatically determine features associated with performance issues or bugs, and automatically suggest or provide a resolution. The training data 310 can represent a performance issue or bug, information useable to identify the performance issue or bug, and an identified solution to the performance issue or bug).  	With respect to claim 7, Bhandarkar teaches the computing system further configured to display an identification of the execution behavior or the particular pattern to a user (see figure 1 and paragraphs [0067]-[0068], classifier output 164 and recommendation engine168. The output 164 can be supplied to a recommendation engine 168. The recommendation engine 168 can search a database 172 for information related to the output 164, such as to identify one or more possible solutions to the bug or performance issue, or to suggest one or more targets that may be responsible for the bug or performance issue. Possible solutions or targets, and other information, such as the output 164, can be provided to a user through a user interface 176).  	With respect to claim 8, Bhandarkar teaches the computing system further configured to identify a replacement setting associated with the particular pattern that would allow the execution behavior to be modified (see paragraphs [0078]-[0079], the subcategorized performance information (or, in other cases, categorized information or even uncategorized information) is formatted at 232. Formatting can include modifying the performance information for use by a classifier based on a machine learning technique. For example, formatting can be used to convert the performance information to a common format, including by removing specific information (e.g., database table identifiers or database table field identifiers) from the performance information, and optionally substituting a generic term for the specific term (e.g., TABLE for a specific table identifier, FIELD for a specific field, ROW for a specific row, or COLUMN for a specific column) In other aspects the formatting 232 can be omitted. At 236 the performance information (typically formatted) is submitted to a classifier based on a machine learning model. The formatting at 232 can include formatting the performance data for use with the classifier. For example, the classifier can use a word embeddings based technique, such as Continuous Bag of Words or Skip Gram techniques. Formatting at 232 can include forming suitable input word vectors. See paragraphs [0101], [0106], the performance analyzer 534 can include functionality for allowing a user to view, create, or modify such rules, such as providing a user interface or an API that can be called by a program or a user).  	With respect to claim 15, Bhandarkar teaches a method for automatically identifying an execution behavior of software, the method comprising:  	recording a plurality of first execution records, each of which reproducibly
represents an execution of a first software application (see figure 1 (trace files 112, log files 110, processed log files 120 and processed trace files 122) and paragraphs [0053], [0074], [0077], [0086], in a processing step 116, the raw performance information 108 is processed to provide processed performance information 118, including processed log files 120 and processed trace files 122. In at least some cases, at least some of the raw performance information 108 is not processed and is used in its raw form in subsequent analysis steps. The actions at 212 can also include tests or taking other actions to reproduce a bug or performance issue. As an example, if a user interface element or screen is taking longer than a threshold time to render, 212 can include activating tracing functionality and the reloading the screen or user interface element, where the trace will capture information about computing operations occurring while the bug or performance issue is occurring).  	using machine learning techniques to analyze the plurality of first execution
records to identify a particular pattern of execution record that corresponds to a particular execution behavior (see abstract, training and using a classifier based on a machine learning model to analyze performance information to assist in correcting a software bug or performance issue. The performance information can be processed prior to submission to a trained classifier, such as to remove, modify, or format data. A classification result provided by the classifier can be compared with a database to determine whether a solution or target is associated with the classification result. User feedback can be used to provide more accurate suggestions of solutions or targets, as well as to improve the accuracy of the classifier. See figures 2-5, 14A-14C (and related paragraphs) and paragraphs [0009], [0051]-[0069], [0079]-[0083], [0084]--[0092], [0107], the training data 310 can include performance information 318, such as log or trace information. The performance data can specify parameter values (e.g., execution time or resource use, such as CPU, memory, network, etc.) for particular operations, processes, or other components of program operation. The performance information 318 can be edited or formatted, such as to remove information that may not be relevant, to replace certain specific features with more generic features (e.g., removing references to particular tables or fields thereof), or to add metadata tags to performance information. The training data 310 can include a solution description 322, which can be a description of how to solve the performance issue represented by the training data 310, or can include an actual, implementable solution, such as replacement program files, program code, specifications of database operations, or the like).  	recording a second execution record based on an execution of a second software application (see figure 1 (trace files 112, log files 110, processed log files 120 and processed trace files 122) and paragraphs [0053], [0074], [0077], [0086], in a processing step 116, the raw performance information 108 is processed to provide processed performance information 118, including processed log files 120 and processed trace files 122. In at least some cases, at least some of the raw performance information 108 is not processed and is used in its raw form in subsequent analysis steps. The actions at 212 can also include tests or taking other actions to reproduce a bug or performance issue. As an example, if a user interface element or screen is taking longer than a threshold time to render, 212 can include activating tracing functionality and the reloading the screen or user interface element, where the trace will capture information about computing operations occurring while the bug or performance issue is occurring. See paragraph [0114], performance information for application layer 610 application components 628, such as with or using an ABAP server, can be identified using the ABAP Runtime Analysis (transaction SAT) of SAP SE of Walldorf, Germany. The performance information for the application components 628 includes metrics for particular program parts (e.g., particular classes, programs, or function groups) and can be further specified by particular code blocks (e.g., methods, events, function modules), type of code (e.g., flow logic or message handling), and whether, and what types, of database access operations should be analyzed. The performance information can include execution time for particular operations of particular programs or program components.  	determining whether the particular pattern is within the second execution record (see abstract, training and using a classifier based on a machine learning model to analyze performance information to assist in correcting a software bug or performance issue. The performance information can be processed prior to submission to a trained classifier, such as to remove, modify, or format data. A classification result provided by the classifier can be compared with a database to determine whether a solution or target is associated with the classification result. User feedback can be used to provide more accurate suggestions of solutions or targets, as well as to improve the accuracy of the classifier. See figures 2-5, 14A-14C (and related paragraphs) and paragraphs [0009], [0051]-[0069], [0079]-[0083], [0084]--[0092], [0107], the training data 310 can include performance information 318, such as log or trace information. The performance data can specify parameter values (e.g., execution time or resource use, such as CPU, memory, network, etc.) for particular operations, processes, or other components of program operation. The performance information 318 can be edited or formatted, such as to remove information that may not be relevant, to replace certain specific features with more generic features (e.g., removing references to particular tables or fields thereof), or to add metadata tags to performance information. The training data 310 can include a solution description 322, which can be a description of how to solve the performance issue represented by the training data 310, or can include an actual, implementable solution, such as replacement program files, program code, specifications of database operations, or the like) and  	in response to determining that the particular pattern is within the second
execution record, identifying that the execution behavior is present within the second software application (see figures 5, 9 (and related paragraphs) and paragraph [0034]-[0036], [0050], [0068]-[0069], [0084]-[0085], [0107], [0109], [0128], training data 310 can be used to train a machine learning model to provide a classifier that can be used to automatically determine features associated with performance issues or bugs, and automatically suggest or provide a resolution. The training data 310 can represent a performance issue or bug, information useable to identify the performance issue or bug, and an identified solution to the performance issue or bug).  	With respect to claim 16, the claim is directed to a method that corresponds to the computing system in claim 2, respectively (see the rejection of claim 2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandarkar et al. (US Pub. No. 2019/0266070) in view of Bales et al. (US Pub. No. 2017/0212829 – hereinafter Bales).  	With respect to claim 9, Bhandarkar is silent to disclose the computing system further configured to:  	offer to a user to replace a current setting associated with the particular pattern with a replacement setting;  	receive an indication that the user has selected to accept the offer; and  	automatically replace the current setting associated with the particular pattern with the replacement setting in response to receiving the indication that the user has accepted the offer.  	However, in an analogous art, Bales teaches the computing system further configured to:  	offer to a user to replace a current setting associated with the particular pattern with a replacement setting (see paragraph [0101], at step 530, source code repairer 120 can receive a request for fix suggestions to an identified defect).  	receive an indication that the user has selected to accept the offer; and  	automatically replace the current setting associated with the particular pattern with the replacement setting in response to receiving the indication that the user has accepted the offer (see paragraph [0102], when source code repairer 120 has determined suggested fixes, it can communicate the suggestions to developer computer system 150 at step 540. Source code repairer 120 provides many of the determined suggestions at one time, and developer computer system 150 may display them in a user interface element allowing the developer to select one of the suggested fixes).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bhandarkar’s teaching which set forth techniques for training and using a classifier based on a machine learning model to analyze performance information to assist in correcting a software bug or performance issue, by recommending a user to replace/modify a pattern as suggested by Bales, as Bales would allow a developer to select one of the suggested fixes via a user interface.
  	With respect to claim 10, Bhandarkar is silent to disclose the computing system further configured to:  	offer a modification of code associated with the execution behavior to a user.  	However, in an analogous art, Bales teaches the computing system further configured to:  	offer a modification of code associated with the execution behavior to a user (see paragraph [0102], when source code repairer 120 has determined suggested fixes, it can communicate the suggestions to developer computer system 150 at step 540. Source code repairer 120 provides many of the determined suggestions at one time, and developer computer system 150 may display them in a user interface element allowing the developer to select one of the suggested fixes).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bhandarkar’s teaching which set forth techniques for training and using a classifier based on a machine learning model to analyze performance information to assist in correcting a software bug or performance issue, by recommending/suggesting modification of code as suggested by Bales, as Bales would allow a developer to select one of the suggested fixes via a user interface.
  	With respect to claim 11, Bales teaches the computing system further configured to:
  	receive an indication that the user has selected the modification; and automatically perform the selected modification in response to receiving an indication that the user has selected the modification (see paragraph [0102], when source code repairer 120 has determined suggested fixes, it can communicate the suggestions to developer computer system 150 at step 540. Source code repairer 120 provides many of the determined suggestions at one time, and developer computer system 150 may display them in a user interface element allowing the developer to select one of the suggested fixes).    	With respect to claims 19-20, the claims are directed to a method that corresponds to the computing system in claims 10-11, respectively (see the rejection of claims 10-11 above).

Claims 12-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandarkar et al. (US Pub. No. 2019/0266070) in view of Raman et al. (US Pat. No. 10,073,763 – hereinafter Raman).
  	With respect to claim 12, Bhandarkar is silent to disclose analyzing a plurality of execution records to identify a particular pattern that corresponds to an execution behavior also including analyzing previous changes to the particular pattern performed by users in order to modify the execution behavior.  	However, in an analogous art, Raman teaches analyzing a plurality of execution records to identify a particular pattern that corresponds to an execution behavior also including analyzing previous changes to the particular pattern performed by users in order to modify the execution behavior (see column 16 lines 51-55 and figure 8, the similarity cluster builder module 810 clusters defects 132 based on similarity analytics. The defect analyzer module 820 classifies the clustered defects based on an AI module trained through machine learning with, for example, past resolution data. Furthermore, see figure 4 (and related paragraphs), the vitality analyzer module 430 then takes the clustered data to analyze each test case and its robustness to detect defects based on, for example, past history).    	ng the developer to select one of the suggested fixes).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bhandarkar’s teaching which set forth techniques for training and using a classifier based on a machine learning model to analyze performance information to assist in correcting a software bug or performance issue, by analyzing records/data to identify a particular pattern as suggested by Raman, as Raman would allow classification of defects/patterns in order to be used to provide future code modifications.  	With respect to claim 13, Bhandarkar is silent to disclose the execution behavior comprising environmental execution behaviors that are specific to some environments in which the software is executed.  	However, in an analogous art, Raman teaches the execution behavior comprising environmental execution behaviors that are specific to some environments in which the software is executed (see column 5 lines 48-58, in some examples, test scripts fail not because of a system failure, but due to environment failure and/or incorrect test data. Accordingly, the described system provides an orchestrator process to provide for the oversight of end-to-end execution of regression suites. For example, the described system may generate alerts on failures that are due to the test environment and/or the particular data used to test the functionality of the particular application or system being tested. These processes can also collect system logs and traces when a failure is encountered. Furthermore, see column 8 lines 21-26, the log analyzer and pattern miner engine 124 ingests the log files from deployment environments, such as production or test environment and extracts various insights, such as usage and/or failure patterns, typical system behaviors, and/or anomalies (which in turn can be used as early warning of potential failures)).
    	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bhandarkar’s teaching which set forth techniques for training and using a classifier based on a machine learning model to analyze performance information to assist in correcting a software bug or performance issue, by detecting execution behavior based on a particular environment as suggested by Raman, as Raman would allow the system to extract various insights, such as usage and/or failure patterns, typical system behaviors, and/or anomalies.
  	With respect to claim 14, Bhandarkar is silent to disclose the execution behavior comprising a failure to properly configure an environment resource within the environment in which the software executed.  	However, in an analogous art, Raman teaches the execution behavior comprising a failure to properly configure an environment resource within the environment in which the software executed (see column 5 lines 48-58, in some examples, test scripts fail not because of a system failure, but due to environment failure and/or incorrect test data. See column 6 lines 45-61, integrates functional and non-functional testing as a testing failure may happen due to functional and/or non-functional root causes. For example, a functional defect may originate from non-functional causes, such as a database timeout leading to an incorrect update on a user interface (UI). In such an example, testers may tag the UI issue as a functional defect.  To provide for this integration, the described system includes processes that analyze performance, scalability, stability, recoverability, exception handling, upgrade, and so forth, which are executed throughout the testing cycle and/or in parallel. Furthermore, the described system, uses application monitoring and log mining to build useful insights into the underlying architecture behavior as functional tests are being run. For example, thresholds for known problem patterns and monitor alerts may be set and machine learning employed to determine typical system behavior as well as search for anomalies).    	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bhandarkar’s teaching which set forth techniques for training and using a classifier based on a machine learning model to analyze performance information to assist in correcting a software bug or performance issue, by detecting failures of suggested recommendations within an environment as suggested by Raman, as Raman would allow the system to extract various insights, such as usage and/or failure patterns, typical system behaviors, and/or anomalies.    	With respect to claims 17-18, the claims are directed to a method that corresponds to the computing system in claims 13-14, respectively (see the rejection of claims 13-14 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Bourne et al. (US Pub. No. 2015/0006961) identifies a first trace output, generated during a first execution of a first program, that is annotated with an indication of a first pattern of logged events and one or more second programs that identify additional logged events. The computer identifies the first pattern of logged events in a second trace output, which is generated during a second execution of the first program. The computer executes the one or more second programs to gather one or more additional logged events that are discoverable during the second execution of the first program, wherein the one or more additional logged events are not included in the first trace output (see abstract).
  	Borghetti et al. (US Pub. No. 2009/0241096) set forth a method, computer program product and system for dynamically changing a trace level, and optionally the trace size, depending on a recognized critical path. In one embodiment of the invention, a method of dynamic software tracing includes identifying one or more critical patterns of a software code which can influence its execution; allocating a software logging metric to each identified critical pattern; searching for one or more critical patterns in the software code to determine one or more actual critical patterns; and attributing the software logging metric associated with each identified critical pattern to the actual critical pattern to discover areas in the software code that may impact performance (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192